NORMAN HENDRY, Judge.
This cause came on to be heard upon plaintiff’s motion for final judgment against the defendant, and the court finds —
That a default was entered against the defendant herein on April 22, 1959, for failure to answer or otherwise plead to the plaintiff’s complaint within the time allowed by law, the complaint and summons having been served on the defendant on December 18, 1958.
That the plaintiff filed with the complaint herein a photostatic copy of a promissory note executed by the defendant as maker and payable to Stamm Plastering Co., as payee, which note was assigned to plaintiff by a written assignment on the reverse side of the note. The said note provides among its terms an agreement by the maker to pay reasonable attorney’s fees for making collection. The plaintiff has further filed an affidavit in support of final judgment executed by Victor H. Hadley, the president of the plaintiff, Hadley Supply Company, Inc., which affidavit corroborates and certifies as true and correct the allegations of the sums due by the defendant to the plaintiff, as set forth in the plaintiff’s complaint, and the attorney’s fees affidavits of Albert L. Weintraub and Carrington Gramling.
That pursuant to the terms of the said promissory note, the defendant is indebted to the plaintiff in the principal sum of $495, plus interest at the rate of 6% per annum from January 6, 1958, plus reasonable attorney’s fees, plus costs of court.
That plaintiff is entitled to judgment against the defendant in the sum of $495 plus interest at the rate of 6% per annum from January 6, 1958, plus reasonable attorney’s fees, plus costs of court.
*103Upon consideration of the premises, it is ordered and adjudged that the default entered herein on April 22,1959 be and it is hereby ratified, approved and confirmed, and that the plaintiff, Hadley Supply Co., Inc., do have and recover of and from the defendant Francis J. Robinson the principal sum of $495 due on the promissory note, plus interest at the rate of 6% per annum from January 6,1958 in the sum of $38.59, plus attorney’s fees in the sum of $150, or a total of $683.59, plus costs of court hereby taxed against the defendant in the sum of $16, for all of which let execution issue.